Citation Nr: 1033332	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-44 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son and daughter


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served in Recognized Guerrilla Service from November 
1943 to January 1946 and for seven days in the Regular Philippine 
Army Service in January 1946.  The Veteran was not a prisoner of 
war and received an honorable discharge.    

The appellant seeks benefits as the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).   

The appellant testified before the Board sitting at the RO in 
April 2010.   A transcript of the hearing is associated with the 
claims file. 



FINDINGS OF FACT

1.  The Veteran died in October 2007.  The cause of death listed 
on the death certificate was cardiorespiratory arrest with an 
antecedent cause of bronchial asthma and a contributing cause of 
hypertension.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The appellant is the Veteran's surviving spouse.  


4.   The Veteran's cardiorespiratory diseases including bronchial 
asthma and hypertension first manifested many years after service 
and are not related to any aspect of service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute to the Veteran's death.  38 U.S.C.A. §§ 101, 107, 
1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.7, 3.40, 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, the notice must 
be tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In February 2009, the RO provided a notice that did not expressly 
meet the requirements.  The RO noted that the Veteran had not 
been granted service connection for two diseases noted on the 
death certificate but did not notify the appellant that the 
Veteran had no service-connected disorders and was not receiving 
any VA disability compensation at the time of his death.  The 
notice did provide the general requirements for substantiating a 
claim for DIC based on a disorder not yet service connected and 
discussed the appellant's and VA's respective responsibility to 
obtain relevant evidence.  The RO informed the appellant that the 
Veteran had no service connected disorders at the time of his 
death in the June 2009 rating decision.  

Although an adequate notice was not provided prior to the initial 
decision and although information in a decision may not 
substitute for adequate notice, the Board concludes that the 
error was not prejudicial to the appellant.  In written 
statements in March 2009 and October 2009 and in testimony before 
the Board in April 2010, the appellant reported that she was 
aware that the Veteran had never applied for disability 
compensation, and she discussed the conditions of the Veteran's 
service and the symptoms that she observed during her marriage.  
The appellant also submitted a February 2007 letter from a 
primary care physician which noted the dates and treatment for 
illness from one month after service to the year of his death.  
Therefore the Board concludes that the appellant had actual 
knowledge that the Veteran was not service connected for any 
disorder and the requirements to substantiate service connection 
for a primary or contributing cause of death. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.
 
Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain individuals 
and groups are considered to have performed active military, 
naval, or air service for purposes of VA benefits.  
38 C.F.R. § 3.7.  Service in the organized military forces of the 
Government of the Commonwealth of the Philippines and Recognized 
Guerrilla Service is recognized service for certain VA purposes, 
as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Records 
obtained from the National Personnel Records Center in September 
2007 showed that the Veteran performed service in the Recognized 
Guerrilla Service from November 1943 to January 1946 and in the 
Regular Philippine Army for one week in January 1946.  Therefore, 
the Board concludes that the appellant's spouse met the service 
requirements for eligibility for VA Dependency and Indemnity 
Compensation benefits.  

The appellant seeks benefits as the Veteran's surviving spouse.  
For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).  Although a 
November 1946 marriage certificate shows a first name different 
from the appellant's current first name, two residents of the 
appellant's locality provided a 
May 2008 affidavit testifying that the appellant was known by 
both names and was the Veteran's spouse.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  The 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within a specified 
period after the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) 
and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including bronchiectasis, tuberculosis, and cardiovascular-renal 
disease including hypertension).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Where service medical records are not 
available, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

The Veteran died in October 2007.  The cause of death listed on 
the death certificate was cardiorespiratory arrest with an 
antecedent cause of bronchial asthma and a contributing cause of 
hypertension.  The appellant contends that the Veteran incurred 
chronic respiratory and cardiovascular disease in service and 
experienced a continuity of symptoms since discharge from 
service.  

Service treatment records consist solely of a January 1946 
discharge physical examination performed by a Philippine Army 
medical officer.  The Board concludes that additional records of 
formal medical care do not likely exist because the Veteran 
served in a guerrilla unit in the field until the last week of 
his service.  In the examinee's medical history section of the 
examination report, the Veteran denied any history or current 
symptoms of wounds, injury, or disease.  The physician noted 
blood pressure as 114/82 mmHg, a negative chest X-ray, and normal 
lungs and cardiovascular system.  

A marriage certificate shows that the appellant married the 
Veteran in November 1946.  In written statements in March 2009, 
May 2009, July 2009, and October 2009, the appellant and the 
Veteran's son noted that they observed that the Veteran was pale 
and weak at the time of discharge, that the Veteran experienced 
symptoms of chronic cough and hypertension from that time until 
his death, and that he was prescribed anti-biotic and anti-
tuberculosis medication.  The appellant acknowledged that the 
Veteran did not apply for VA disability benefits during his 
lifetime.  The appellant submitted letters and clinical records 
of the Veteran's treatment by several private physicians.  

In a February 2007 letter, a primary care physician noted a 
history of the Veteran's care since service, in part provided by 
a now-deceased physician with his same family name.  In February 
1946, the Veteran was treated for a respiratory tract infection 
with antibiotic medication and cough syrup for one month.  In 
July 1969, the Veteran was treated for chronic bronchitis with 
antibiotics and expectorant for one month.  In September 1990, 
the Veteran was treated with antibiotic medication for pneumonia 
and in August 1998 for tuberculosis.  The physician noted that in 
2001, the Veteran's blood pressure was 190/100 mmHg, and he was 
prescribed continuous medication.  The claims file contains three 
pages of clinical records that showed this treatment.  In July 
2006, the Veteran was hospitalized for ten days and diagnosed 
with unstable angina, community acquired pneumonia, renal 
insufficiency, and chronic obstructive pulmonary disease.   The 
physician reported follow up treatment for chronic bronchitis in 
September 2006.   At the time of his letter, the physician noted 
that the Veteran at age 88 experienced fatigue, shortness of 
breath, and chest and back pain.  X-rays showed pulmonary 
fibrosis as a result of tuberculosis and marked chambered 
cardiomegaly.  

In an April 2009 medical certificate, a private physician noted 
that he treated the Veteran from 1958 to 1990 for bronchial 
asthma, asthmatic bronchitis, chronic bronchitis, pneumonia, and 
cardiovascular disease secondary to hypertension.  The physician 
noted that the Veteran improved or recovered after each 
treatment.  The physician noted that the clinical records of his 
care were no longer available.  

In a May 2009 letter, the local government rural health unit 
physician who signed the death certificate noted that he had seen 
the Veteran in August 2007 and observed symptoms of difficulty 
breathing, chest pain, and cough indicative of chronic 
bronchitis.  He advised that the Veteran seek treatment at the 
nearest hospital but did not personally provide any further care.  
He determined the cause of death as bronchial asthma and 
hypertension based on medical history and the health condition of 
the Veteran at the time of death as reported by relatives.  
The Board concludes that service connection for cardiorespiratory 
disease including bronchial asthma and hypertension, the primary 
and contributing causes of death, is not warranted.   The Board 
acknowledges the lay observations of the appellant and the 
Veteran's son that the Veteran displayed symptoms of chronic 
cough since service and that he was prescribed medication for 
respiratory illness and hypertension.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing the symptoms 
at the time support at later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In 
this case, the appellant and son are competent to report on 
observed symptoms but they do not have the medical expertise to 
provide a competent diagnosis of the onset of chronic respiratory 
or cardiovascular disease that requires clinical measurements, 
imaging, and medical expertise.  The symptoms described by the 
appellant and son were not diagnosed contemporaneously or for 
many years later.  

The Board places less probative weight on the lay evidence of the 
presence of chronic cardiorespiratory disease immediately after 
service and greater probative weight on the reports of the 
military medical officer who examined the Veteran at the time of 
discharge and the statements by the Veteran's physicians in 
February 2007 and April 2009.  The Veteran reported no symptoms 
of disease in his January 1946 medical history.  An X-ray in 
January 1946 was negative and the military medical officer noted 
normal blood pressure and no cardiovascular or lung 
abnormalities.  The physician in February 2007 presumably noted 
from the records of a deceased physician that the Veteran was 
treated within one month of discharge for a respiratory 
infection.  However, no chronic disease was noted and medication 
was prescribed for one month.  There was no indication of follow-
up for a chronic disorder.  The next indication of treatment for 
chronic respiratory and cardiovascular disorders was not earlier 
than 1958 as generally noted by the physician in April 2009.  

Regrettably, the weight of the credible and probative evidence 
demonstrates that the Veteran's cardiorespiratory disease 
including bronchial asthma and hypertension first manifested many 
years after service and are not related to his active service.  
As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of death is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


